Title: Thomas Jefferson to James Lyons, 29 January 1814
From: Jefferson, Thomas
To: Lyons, James


          Dear Sir  Monticello Jan. 29, 14.
          Your favor of the 23d is just recieved. about 12. or 13. years ago having had to address your father in a matter respecting the estate of Bathurst Skelton, in answering my letter he took
			 occasion to mention some claim against mr Wayles, as atty for Farrell & Jones: but what it was I do not remember.
			 as the administration of mr Wayles’s estate had been entirely committed to mr Eppes for 20. years preceding that, and he was in possession of all the papers of the estate, I forwarded the letter to him, & informed mr Lyons that he alone could act in it. I think mr Eppes afterwards mentioned to me something in opposition to the claim, but what it was I do not recollect with precision. perhaps that mr Wayles’s attorneyship for F. & J. having ceased with his life, and the accounts respecting it having been finally settled & closed in 1790.
			 his executors could no further intermeddle with the affairs of F. & J. and that any application respecting them must be addressed to mr Hanson, their acting attorney.—mr Wayles’s & mr Eppes’s papers however are all in the hands of mr Archibald Thweat, the exr of mr Eppes, & authorised to close his administration of mr Wayles’s affairs. he comes often to Richmond, and to him therefore I must refer you as solely enabled to act in the case which is the subject of your letter.
          I avail myself with pleasure of this occasion of recognising our former acquaintance and of assuring you of my continued sentiments of esteem & respect.Th: Jefferson
         